In re Exxon Corporation; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “I”, No. 408,309; to the Court of Appeal, First Circuit, No. CW96 0253.
Granted. Case remanded to the trial court to review the depositions of Foster-Wheeler to determine whether it produced representatives with sufficient information and knowledge to testify on the areas of inquiry identified in Exxon’s deposition notice. The trial court should also review the return on the *350subpoena duces tecum to determine whether a full return was made.
JOHNSON, J., not on panel.